

Exhibit 10.1




FIRST AMENDMENT
TO THE
EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement (the “Amendment”) is entered
into on December 23, 2014 (the “Effective Date”), by and between Republic
Services, Inc., a Delaware corporation (the “Company”), and Donald W. Slager
(“Employee”).


WHEREAS, the Company and the Employee previously entered into an Employment
Agreement, effective as of October 29, 2013 (the “Employment Agreement”); and
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
as of the date hereof in certain respects.


NOW THEREFORE, in consideration of the facts, mutual promises, and covenants
contained herein and intending to be legally bound hereby, the Company and
Employee agree as follows:


1.The following sentence is hereby added to the end of Section 3(e) of the
Employment Agreement:


“Notwithstanding any provision to the contrary in this Agreement or any
provision to the contrary contained in award agreements evidencing any stock
option, restricted stock or restricted stock unit awards, and solely for
purposes of this Section 3(e) and not for purposes of Section 4(a), if Employee
shall die during the term of this Agreement, then (i) Employee shall not be
entitled to receive Base Salary for three (3) years from the date of termination
pursuant to Section 3(c)(ii) hereof, and (ii) all unvested stock option,
restricted stock or restricted stock unit awards that remain outstanding as of
the date of Employee’s death shall expire, terminate or be forfeited, as
applicable, effective on the date of Employee’s death and Employee shall have no
further rights with respect to the expired, terminated or forfeited awards.”
2.The following sentences are hereby added to the end of Section 24 of the
Employment Agreement:


“For purposes of this Section 24 of the Agreement and anything in an award
agreement or the Republic Services, Inc. Amended and Restated 2007 Stock
Incentive Plan (or any such successor plan) (the "Stock Incentive Plan") to the
contrary notwithstanding, Performance Share awards and Performance Unit awards
(as each of those terms are defined under the Stock Incentive Plan) granted to
Employee shall be considered Prospective Awards that vest upon Employee
satisfying the retirement criteria set forth in this Section 24 of the Agreement
and shall be paid without proration in an amount equal to the full number of
Performance Shares and Performance Units that the Compensation Committee of the
Board of Directors



--------------------------------------------------------------------------------



determines would have been paid to Employee based on the actual satisfaction of
applicable performance criteria had Employee’s employment continued to the end
of the performance periods applicable to such awards, at such time as the
Company would have been required to make such payments, if any, if Employee’s
employment had not terminated. Employee agrees to make himself reasonably
available to the Company to assist any successor to his positions with the
Company with any transition or other services as may be reasonably requested by
the Board of Directors of the Company during the period beginning on the date of
Employee’s retirement and ending on the last day of the latest ending
performance period under which a Performance Share award and/or a Performance
Unit award may vest and be payable pursuant to Section 24 of this Agreement.”


3.Except as amended herein, all other provisions of the Employment Agreement
remain unchanged and in full force and effect.






[SIGNATURES APPEAR ON FOLLOWING PAGE]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.


REPUBLIC SERVICES, INC., a Delaware corporation
 
 
By:
/s/ Catharine D. Ellingsen
 
 
 
 
EMPLOYEE:
 
 
 
/s/ Donald W. Slager
 Donald W. Slager
 
 
Address for Notices: Address shown on the payroll records of the Company




